Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 1 of 8 PageID 87




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  JENNIFER SYLVESTER,

           Plaintiff,

  vs.
                                                      CASE NO. 8:18-cv-1215-JSM-AAS
  CRS BUILDING CORPORATION, a
  Florida Profit Corporation, and CRAIG
  SAS, individually,

           Defendants.
                                                 /

                    JOINT MOTION FOR APPROVAL OF SETTLEMENT
                  AGREEMENT AND ENTRY OF AN ORDER OF DISMISSAL

           Plaintiff Jennifer Sylvester (“Plaintiff”) and Defendants CRS Building Corporation

  (“CRS”) and Craig Sas (“Sas”) (collectively, “Defendants”) jointly move the Court for

  approval of the settlement agreement entered into in this action (the “Agreement”) and entry

  of an order of dismissal. Plaintiff and Defendants (collectively, the “Parties”) have agreed

  that the terms reflected in the Agreement are mutually satisfactory and represent a fair and

  reasonable compromise of the claims asserted. The Court’s approval and entry of an order of

  dismissal will consummate the Agreement between the Parties. The grounds for this joint

  motion are set forth in the following memorandum of law.

                                  MEMORANDUM OF LAW

  A.       BACKGROUND

           On May 21, 2018, Plaintiff filed this action against Defendants in which she alleged

  that Defendants violated the Fair Labor Standards Act (the “FLSA”), claiming that during the

  time periods she worked for CRS as a Project Coordinator and as a Project Manager she was




  PD.24734594.1
Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 2 of 8 PageID 88




  misclassified and worked overtime hours without receiving overtime compensation. (DE

  #1).     Specifically, Plaintiff contends that she is owed approximately $18,400 in unpaid

  overtime wages and liquidated damages: approximately $5,650 for the time period she

  worked for CRS as a Project Coordinator and $12,750 for the time she worked for CRS as a

  Project Manager. (DE #8). Plaintiff also claims she is entitled to recover her attorneys’ fees

  and costs incurred in this litigation. (DE #1).

           Defendants vehemently deny any and all liability in this action, and further contend

  that there are defenses applicable to Plaintiff, which would bar her claims. Defendants

  maintain that CRS properly classified Plaintiff as exempt from the minimum wage and

  overtime provisions of the FLSA under the administrative exemption contained in 29 U.S.C.

  § 213(a)(1) and 29 C.F.R. Part 541. (DE #5).

           CRS employed Plaintiff as a construction “Project Manager” and “Project

  Coordinator” during the relevant time period. The exempt nature of these positions is

  supported by two recently re-issued United States Department of Labor Wage and Hour

  Division Opinion Letters and relevant case law. See WH Admin. Op., FLSA2018-4 (Jan. 5,

  2018) (opining that construction “project superintendents” met the requirements of the

  administrative exemption); WH Admin. Op., FLSA2018-10 (Jan. 5, 2018) (finding project

  supervisors of residential homebuilders to be exempt under the administrative exemption);

  Self v. Meritage Homes Corp., 2014 WL 2171468, at **2-7 (S.D. Tex. May 23, 2014)

  (holding that the “construction managers” at issue fell within the administrative exemption).

           Finally, Defendants dispute the number of overtime hours Plaintiff claims she

  worked. Plaintiff contends she worked 45-50 hours per week during her employment with




                                                -2-
  PD.24734594.1
Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 3 of 8 PageID 89




  CRS. Defendants, however, contend that Plaintiff never worked overtime hours during her

  employment in any event.

           The Parties engaged in early settlement negotiations after the filing of the Complaint,

  and reached terms of settlement that, if approved by the Court, would completely resolve all

  the claims by Plaintiff in this action. The Parties now file this joint motion requesting the

  Court to approve the Agreement entered into by the Parties in this action and to dismiss this

  action with prejudice.

  B.       LEGAL PRINCIPLES

           Judicial review and approval of an FLSA settlement involving a compromise

  provides final and binding effect. Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d

  1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn’s Food,

           [t]here are only two ways in which back wage claims arising under the FLSA
           can be settled or compromised by employees. First, under section 216(c), the
           Secretary of Labor is authorized to supervise payment to employees of unpaid
           wages owed to them . . . . The only other route for compromise of FLSA
           claims is provided in the context of suits brought directly by employees
           against their employer under section 216(b) to recover back wages for FLSA
           violations. When employees bring a private action for back wages under the
           FLSA, and present to the district court a proposed settlement, the district court
           may enter a stipulated judgment after scrutinizing the settlement for fairness.

  Id. at 1352-53; see also Nall v. Mal-Motels, Inc., 723 F.3d 1304, 1306-07 (11th Cir. 2013)

           Before approving an FLSA settlement, the court must scrutinize it to determine if it is

  “a fair and reasonable resolution of a bona fide dispute.” Lynn’s Food Stores, 679 F.2d at

  1354-55. If the settlement reflects a reasonable compromise over issues that are actually in

  dispute, the Court may approve the settlement “in order to promote the policy of encouraging




                                                 -3-
  PD.24734594.1
Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 4 of 8 PageID 90




  settlement of litigation.” Id. at 1354. In determining whether the settlement is fair and

  reasonable, the Court may consider the following factors:

           (1)    the existence of fraud or collusion behind the settlement;

           (2)    the complexity, expense, and likely duration of the litigation;

           (3)    the stage of the proceedings and the amount of discovery completed;

           (4)    the probability of Plaintiffs’ success on the merits;

           (5)    the range of possible recovery; and

           (6)    the opinions of the counsel.

  See Leverso v. South Trust Bank of Ala., Nat’l Ass’n, 18 F.3d 1527, 1531 n.6 (11th Cir.

  1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, *2 (M.D.

  Fla. Jan. 8, 2007) (adopting Leverso factors in reviewing an FLSA settlement). “When

  considering these factors, the Court should keep in mind the ‘strong presumption’ in favor of

  finding a settlement fair,” and remain aware “that a ‘settlement is a compromise, a yielding

  of the highest hopes in exchange for certainty and resolution.’” Hamilton, 2007 WL 328792,

  at *2 (internal citations omitted).

  C.       LEGAL ANALYSIS

           As discussed above, Defendants deny that they are liable to Plaintiff for any

  compensation.     Plaintiff acknowledges that the settlement amounts represent a fair and

  reasonable compromise of her claims. Accordingly, the settlement is fair.

           Courts have found no fraud or collusion where both parties were represented by

  counsel, the amount allocated to the plaintiff was reasonable, and the parties stipulated that

  the settlement is fair and reasonable. See Helms v. Cent. Fla. Reg. Hosp., No. 6:05-cv-383-




                                                 -4-
  PD.24734594.1
Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 5 of 8 PageID 91




  Orl-22JGG, 2006 WL 3858491, at *4-5 (M.D. Fla. Dec. 26, 2006) (applying Leverso factors

  in FLSA settlement). The undersigned counsel represent to the Court that there was no fraud

  or collusion.

           The probability of success on the merits, and the complexity, expense, and length of

  future litigation also militate in favor of this settlement. The Parties continue to disagree

  over the merits of the claims asserted by Plaintiff. Defendants maintain that CRS properly

  classified Plaintiff as exempt from the overtime provisions of the FLSA during her

  employment with CRS as a Project Coordinator and later as a Project Manager. Defendants

  also refute Plaintiff’s contention that she even worked overtime hours.

           Plaintiff, while challenging Defendants’ defenses, recognizes there exists a higher

  likelihood that the Court would determine that Plaintiff was properly classified as exempt in

  her role as a Project Manager. Therefore, for settlement purposes, Plaintiff has focused on

  her claimed damages for the time period when she worked as a Project Coordinator for CRS.

  The Parties both agree the settlement is well within in the “range of a possible recovery” with

  a particular adjustment for consideration of a strong exemption defense (particularly as to the

  Project Manager position time period).

           If the Parties continued to litigate this matter, they would be forced to engage in

  costly litigation in order to prove their claims and defenses. This settlement, therefore, is a

  reasonable means for the Parties to minimize future risks and litigation costs.

           Further, there has been sufficient investigation and exchange of information to allow

  counsel to reach a fair and reasonable resolution of this matter. The Parties began settlement

  discussions shortly after the Complaint and exchanged information pursuant to Court-ordered




                                               -5-
  PD.24734594.1
Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 6 of 8 PageID 92




  discovery requests. Ultimately, the Parties reached a resolution of the disputed wage claim,

  as well as an amount for liquidated damages and a general release, while Defendants are

  ceasing to incur further time or costs in defending this action, despite Defendants maintaining

  that they are not liable to Plaintiff for unpaid wages.        In agreeing upon the proposed

  settlement, the Parties had sufficient information and had conducted an adequate

  investigation to allow them to make educated and informed analyses of the claims. Courts

  approve settlements early in FLSA cases in these circumstances, recognizing that “early

  resolution of FLSA claims are encouraged, and extensive discovery typically is

  unnecessary.” Helms, 2006 WL 3858491, at *4.

            Finally, this Court should also approve the attorneys’ fees and costs provision of the

  Agreement because the Parties complied with this Court’s ruling in Bonetti v. Embarq.

  Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009), when determining fees and costs.

  In Bonetti, the court held that if the plaintiff’s recovery and attorneys’ fees were settled

  independently of the plaintiff’s claims, which is precisely what was done here, there would

  be no need to file the attorneys’ billing records unless the fees were out of line compared

  with the settlement agreement. Thus, the provision of attorneys’ fees and costs as part of the

  settlement do not require approval using the lodestar approach. In this case, Plaintiff’s

  attorneys’ fees and costs were negotiated and settled independently of Plaintiff’s FLSA

  claims.




                                                 -6-
  PD.24734594.1
Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 7 of 8 PageID 93




                                          CONCLUSION

           For the foregoing reasons, the Parties file this joint motion requesting that the Court

  approve the proposed settlement agreement and enter an Order dismissing this action with

  prejudice.


  Date: November 13, 2018

  Respectfully submitted,



  /s/ C. Ryan Morgan                                  /s/ Dennis M. McClelland
  C. Ryan Morgan                                      Dennis M. McClelland
    Florida Bar No. 0015527                             Florida Bar No.: 0091758
  Jolie N. Pavlos                                     Phelps Dunbar LLP
    Florida Bar No. 125571                            100 South Ashley Drive, Suite 2000
  Morgan & Morgan, P.A.                               Tampa, Florida 33602
  20 N. Orange Avenue, Suite 1400                     Telephone: (813) 472-7550
  Orlando, Florida 32801                              Facsimile: (813) 472-7570
  Telephone: (407) 420-1414                           Email: dennis.mcclelland@phelps.com
  Facsimile: (407) 245-2401
  Email: rmorgan@forthepeople.com
                                                      ATTORNEYS FOR DEFENDANT
  Email: jpavlos@forthepeople.com

  ATTORNEYS FOR PLAINTIFF




                                                -7-
  PD.24734594.1
Case 8:18-cv-01215-JSM-AAS Document 17 Filed 11/13/18 Page 8 of 8 PageID 94




                                     CERTIFICATE OF SERVICE

           I hereby certify that on November 13, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF, which will send notice of electronic

  filing to all counsel of record.



                                              /s/ Dennis M. McClelland
                                              Attorney




                                              -8-
  PD.24734594.1
